Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 11, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150857(53)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 150857
  v                                                                 COA: 314579
                                                                    Ingham CC: 11-000565-FC
  YUMAR ANTONIO BURKS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental brief on appeal is GRANTED. The supplemental brief
  submitted on August 3, 2015, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 11, 2015
                                                                               Clerk